            Case 1:20-cv-02519-ABJ Document 1 Filed 09/09/20 Page 1 of 5




 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER J. EPPS
5734 Virginia Lane
Oxon Hill, Maryland 20745

       Plaintiff,                                            Civil Case No.: 20-2519

       v.

THE CONGRESSIONAL BLACK CAUCUS
FOUNDATION, INC.
1720 Massachusetts Avenue, NW
Washington, D.C. 20036

Serve: Tonya Veasey
       1720 Massachusetts Avenue, NW
       Washington, D.C. 20036

       Defendant.


                                         COMPLAINT

       Plaintiff, Christopher J. Epps, hereby brings suit against his former employer, the

Congressional Black Caucus Foundation, Inc. (“CBCF”), for violations of the District of

Columbia Payment and Collection of Wages Law, DC Code §§ 32-1301 et. seq. (“DCPCWL”).

Plaintiff alleges as follows:

                                           PARTIES

       1.      Plaintiff is an adult resident of the State of Maryland and, at all relevant times,

was employed by CBCF as a Vice President of Marketing and Communications. Plaintiff was an

employee of CBCF within the meaning of the DCPCWL, based on the statutory definitions of

“employee.” Also, at all times relevant to the Complaint, Plaintiff was employed within the

District of Columbia within the meaning of D.C. Code § 32-1003 (b), because during that time-

frame, he regularly spent more than 50% of his working time in the District of Columbia and/or




                                                1
             Case 1:20-cv-02519-ABJ Document 1 Filed 09/09/20 Page 2 of 5




because his employment was based in the District of Columbia and he regularly spent a

substantial amount of his working time in the District of Columbia and not more than 50% of

that time in any particular state. Id.

        2.      CBCF is a not-for-profit corporation, its headquarters is located in the District of

Columbia and it is registered to do business in the District of Columbia as a nonprofit entity.

CBCF was an “employer” of the Plaintiff within the meaning of the DCPCWL until his

employment terminated on July 24, 2020, because it hired him, it terminated him, it set the terms

and conditions of his compensation, it directed him in his work and it maintained his

employment records.

                                         JURISDICTION

        3.      Plaintiff is asserting causes of action under the DCPCWL.

        4.      The jurisdiction of this Court is based upon 28 U.S.C. § 1332 because Plaintiff is

a citizen of Maryland and CBCF is domiciled in the District of Columbia and the amount in

controversy, excluding attorney’s fees and costs, is in excess of $75,000.00.

        5.      This Court has in personam jurisdiction over CBCF because it conducts business

in the District of Columbia and/or because a substantial part of the events giving rise to these

claims occurred in the District of Columbia.

                                     STATEMENT OF FACTS

        6.      On June 25, 2020, CBCF delivered a letter to Plaintiff stating that it was

terminating his employment effective July 24, 2020, and that it would pay him his salary and his

accrued but unused vacation through July 24, 2020.

        7.      As part of their employment contract, Plaintiff and CBCF agreed that Plaintiff

was entitled to certain benefits during his employment. Those benefits included payment of his




                                                 2
               Case 1:20-cv-02519-ABJ Document 1 Filed 09/09/20 Page 3 of 5




annual salary of $139,256.00 through his last day of employment and the right to accrue and use

vacation time. And, upon separation from employment with CBCF, Plaintiff and CBCF agreed

that upon termination of his employment, Plaintiff was entitled to a pay-out for the balance of his

accrued but unused vacation, which was 287.60 hours as of his last day of employment (July 24,

2020). And in fact, on June 25, 2020, CBCF delivered a letter to Plaintiff confirming the terms of

the agreement and promising to pay Plaintiff for his salary through July 24, 2020 and for any

accrued but unused vacation time as of July 24, 2020.

         8.       Plaintiff’s salary and leave benefits were wages within the meaning of D.C. Code

§ 32-1301 (3) because they constitute: “all monetary compensation after lawful deductions, owed

by [Defendant] . . . whether the amount is determined on a time, task, piece, commission or other

basis of calculation.” Id. And, specifically, the salary and vacation time are “Other remuneration

promised or owed: (i) Pursuant to a contract for employment, whether written or oral; or (iii)

Pursuant to District of Federal Law.”

                                         COUNT I
                                 VIOLATIONS OF THE DCPCWL

         9.       Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

         10.      At all relevant times, CBCF was an “employer” of Plaintiff within the meaning of

the DCPCWL.

         11.      At all relevant times, Plaintiff was an “employee” of CBCF within the meaning of

the DCPCWL.

         12.      At all relevant times, Plaintiff’s salary and leave benefits, including the right to be

paid for accrued but unused vacation time at the termination of Plaintiff’s employment, were

wages within the meaning of D.C. Code § 32-1301 (3).



                                                    3
             Case 1:20-cv-02519-ABJ Document 1 Filed 09/09/20 Page 4 of 5




       13.      CBCF terminated Plaintiff on Friday, July 24, 2020. At that time, CBCF owed

Plaintiff pay for his last week of employment (which had a gross value of $2,678.00) and the

value of his 287.60 hours of accrued but unused vacation at the rate of $66.95 per hour (which

had a gross value of $19,254.82). Under D.C. Code § 32-1303 (1), CBCF was required to have

paid Plaintiff for all wages owed (salary and unused vacation) on the working day following his

July 24 discharge – no later than Monday July 27, 2020. It is now Tuesday, September 8, 2020,

30 business days have passed, and CBCF has failed to pay Plaintiff for his last week of salary

and his 287.60 hours of unused vacation. Therefore, CBCF is liable those amounts plus

liquidated damages “equal to 10 per centum of the unpaid wages for each working day during

which such failure shall continue after the day upon which payment is hereunder required, or an

amount equal to treble the unpaid wages, whichever is smaller.” Id. § 32-1303 (4).

       14.      As a result of the violations of the DCPCWL by CBCF, it is liable for one week

of Plaintiff’s salary ($2,678.00), the value of the unused vacation as of July 24, 2020

($19,254.82), liquidated damages of $65,798.46 (a grand total of $87,731.28) and reasonable

attorneys’ fees and costs incurred in this action, including attorneys’ fees at the LSI Laffey

Matrix rate, as required by D.C. Code § 32-1308 (b)(1).




                                               4
   Case 1:20-cv-02519-ABJ Document 1 Filed 09/09/20 Page 5 of 5




                            RELIEF REQUESTED

This Court should do the following:

   a. enter a judgment against CBCF and in favor of Plaintiff, based on its violations of

   the DCPCWL in the amount of the unpaid wages plus liquidated damages in the

   amount of three times the unpaid wages -- $87,731.28; and

   b. award reasonable attorneys’ fees and costs incurred in this action, including fees

   at the LSI Laffey Matrix rate.

                                      Respectfully submitted,


                                      /s/Omar Vincent Melehy
                                      Omar Vincent Melehy
                                      DC Bar No.: 415849
                                      MELEHY & ASSOCIATES LLC
                                      8403 Colesville Road Suite 610
                                      Silver Spring, Maryland 20910
                                      ovmelehy@melehylaw.com
                                      Phone: (301) 587-6364
                                      Fax: (301) 587-6308
                                      Attorneys for Plaintiff




                                         5
